       Case 1:18-cr-00178-DAD Document 28 Filed 09/29/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   REED GRANTHAM, CA SBN #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     AMADO GOMEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:18-cr-00178-DAD
12                     Plaintiff,                   STIPULATION TO CONTINUE
                                                    SENTENCING; ORDER
13   vs.
                                                    Date: October 19, 2020
14   AMADO GOMEZ,                                   Time: 9:00 a.m.
                                                    Judge: Honorable Dale A. Drozd
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel, Assistant United States Attorney Laura Withers, counsel for plaintiff, and Assistant
19   Federal Defender Reed Grantham, counsel for Amado Gomez, that sentencing hearing scheduled
20   for October 6, 2020, at 9:00 a.m. may be continued to October 19, 2020, at 9:00 a.m.
21          Mr. Gomez made his initial appearance in this matter on August 5, 2020. See Dkt. #18.
22   On September 4, 2020, Mr. Gomez admitted the charges in the violation petition. See Dkt. #26.
23   At the time, sentencing was set for October 6, 2020, at 9:00 a.m. See Dkt. #26. Defense counsel
24   is in the process of requesting records relevant for sentencing purposes and is requesting this
25   continuance to provide adequate time to obtain such records. The proposed date is acceptable to
26   government counsel and the probation officer in this case.
27          As this matter involves a supervised release violation petition, no exclusion of time is
28   necessary.
       Case 1:18-cr-00178-DAD Document 28 Filed 09/29/20 Page 2 of 2


 1                                                  Respectfully submitted,
 2
                                                    McGREGOR W. SCOTT
 3                                                  United States Attorney
 4
 5   Date: September 29, 2020                       /s/ Laura Withers
                                                    LAURA WITHERS
 6                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
 7
 8                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
 9
10   Date: September 29, 2020                       /s/ Reed Grantham
                                                    REED GRANTHAM
11                                                  Assistant Federal Defender
                                                    Attorney for Defendant
12                                                  AMADO GOMEZ
13
14
15
16                                                ORDER
17            Pursuant to the stipulation of the parties, the sentencing hearing currently scheduled for
18   October 6, 2020, at 9:00 a.m. is hereby continued to October 19, 2020, at 9:00 a.m.
19
     IT IS SO ORDERED.
20
21       Dated:        September 29, 2020
                                                           UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27

28

      Gomez – Stipulation to Continue                  2
               Sentencing
